         Case 1:20-cv-11129-UA Document 1-1 Filed 01/04/21 Page 1 of 5




                       UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF NEW YORK
Ivan Mai, plaintiff
         V
Citigroup Global Markets Holdings Inc, defendant
12/30/20
                                     Jurisdiction
   1)       This Honorable Court has subject matter jurisdiction over this action
        pursuant to Section 22(a) of the Securities Act of 1933, 15 U.S.C. § 77v(a)
        and Section 27(a) of the Securities Exchange Act of 1934, 15 U.S.C. §
        78aa(a) - “Any suit or action to enforce any liability or duty created by this
        chapter or rules and regulations thereunder, or to enjoin any violation of
        such chapter or rules and regulations, may be brought in any such district
        or in the district wherein the defendant is found or is an inhabitant or
        transacts business”. Defendant is an inhabitant of Manhattan
        encompassed within the Southern District of NY and has made use of the
        facilities of a national securities exchange (NYSE also in Manhattan) in
        connection with the transactions, acts, practices, and courses of business
        alleged in this complaint. Defendant issued and traded daily stock symbols
        uwt and dwt repeatedly referenced in this complaint. Other securities
        fraud cases filed by private individual plaintiffs against the same defendant
        in this same Honorable Court (SDNY) include: Merryman et al. v. Citigroup,
        Inc., et al. (SDNY). 1:15-cv-09185-CM-KNF, In Re: Citigroup Inc. Securities
        Litigation (SDNY), 1:07-cv-09901-SHS. Defendant has admitted to “have
        fallen short of regulators’ expectations”1, those regulators citing “unsafe
        and unsound banking practices”1 over “longstanding failure”1 easily
        encompassing the same time period as the offenses stated in this
        complaint – from settling a criminal inquiry with federal prosecutors who
        claimed that in 2017 that defendant was allowing drug smugglers to use
        the bank to launder money from Mexico1 to defendant’s agreement on
        March 19, 2020 (this complaint lists March 18 & 19, 2020 as dates of
        offense) to paying fine to the OCC for violating the fair housing act2, to a
        $900 million clerical error on Aug 16,2020.3
         Case 1:20-cv-11129-UA Document 1-1 Filed 01/04/21 Page 2 of 5




   2)      This complaint meets the $75,000 threshold for filing in this Honorable
        Court, citing ONEPOINT SOLUTIONS LLC v. BORCHERT, United States Court
        of Appeals FOR THE EIGHTH CIRCUIT No. 06-2481 starting with the last line
        on page 9, "We hold that a reasonable jury could award OnePoint damages
        totaling more than $75,000 should it believe that $66,000 was stolen by
        the appellees. OnePoint has thus met its burden of establishing that its
        claim under § 604.14 meets the jurisdictional threshold." Thus, punitive
        damages can be used to meet the $75,000 threshold when compensatory
        damages alone are under $75,000. This amended complaint clearly states
        defendant’s actions exceeded the threshold of merely an ordinary fraud
        case and meets the requirements for punitive damages under New York
        State law to be awarded punitive damages for fraud, that “a party must
        demonstrate that the fraud involved egregious conduct, directed not only
        at the plaintiff but also at the public at large.” Plaintiff highlights below in
        italic bold throughout complaint the most ‘egregious’, ‘gross’ and ‘morally
        reprehensible’ reasons justifying punitive damages. Defendant (abbrev.
        CGMHI) was the issuer of the two now liquidated & defunct stock as
        shown in Exhibit A symbol UWT advertised by defendant as Velocity
        Shares 3x Long Crude Oil ETNs linked to the S&P GSCI Crude Oil Index ER
        New and faithfully tracked that index for months. they were advertised to
        track for months, investor stockholders (aka “public at large”) such as
        plaintiff built reliable trust in both stocks performing as advertised.
        However as detailed below, on March 19, 2020, it under tracked the index
        by over 50 percentage points, causing a nearly 80% loss for uwt
        stockholders because the fraudulent tracking was at a time when the price
        of oil was at a historic low and forcing stockholders to sell then after
        noticing the acute blatant fraud or sell shortly after as the massive drop
        mandated the liquidation shortly after – either way losing about 80% or
        more. As detailed below, the timing of the fraud coincided exactly TO THE
        DAY of the NY Governor's order starting the reduction of personnel of
        non-essential businesses of 50% on March 18 increasing to 100% on
        March 20, preventing all victims from filing in their home states for all
        states except NY.
                                          Complaint
3) Attached Exhibit B shows that on March 19, index stated above rose 24.39%.
As mentioned in paragraph above, uwt is advertised in its symbol description as
        Case 1:20-cv-11129-UA Document 1-1 Filed 01/04/21 Page 3 of 5




"Velocity Shares 3x Long Crude Oil ETNs linked to the S&P GSCI Crude Oil Index
ER New". So "3x" would mean that uwt should have rose 24.39% times 3
equaling 73.17%. But as shown in Exhibit A, on March 19 uwt only increased 23%
- a massive 50 percentage point shortfall never corrected for. Exhibit C shows a
screenshot of all the transactions made by the plaintiff for only the stock uwt,
omitting transactions in other stocks not related to this case for simplification,
showing a loss from uwt totaling $84,513.59 (listed as compensatory damages
below). Exhibit D is plaintiff’s official March 2020 brokerage statement for
confirming all the transactions in the simplified Exhibit C.
4) (timing) As stated in paragraph 2 above, uwt had faithfully tracked the index as
advertised correctly in real time for months, so obviously defendant used a simple
computer program in those months to ensure that if the price of either stock
started deviated from the price it should have been to follow the index, the
computer would automatically buy or sell enough stock to bring the price to
where it should be so that the index was followed correctly. Computer programs
don’t change on their own – a human that had access to the defendant’s
software must have chosen to change it. Intentional human interference, thus
"intentional egregious harm to the plaintiff and public at large (all
stockholders)". And this change was made on March 19, 2020 as previously
stated that the stock uwt grossly under-tracked the index it was advertised to
track. On March 7, 2020, NY Gov Cuomo signed Executive Order No. 202 taking
action against the Covid-19 emergency and continued throughout March to
expand on the order and on March 18 issued Order No. 202.6 to “reduce the in-
person workforce at any work locations by 50% no later than March 20 at 8:00
p.m.”, followed by Order No 202.7 on March 19 reducing to 75% and Order No.
202.8 on March 20 to 100%. Clearly the mis tracking was timed to coincide
exactly with the closing of defendant’s main office in NY to prevent being served
summons anywhere except by NY courts via NY Secretary of State who only
serves process from summons issued by NY courts.
5) Plaintiff also seeks $760,622.31 in punitive damages (nine times compensatory
damages), per standard set for most cases by the US Supreme Court, citing State
Farm Mutual Automobile Insurance Co. v. Campbell, 538 U.S. 408 (2003) “[I]n
practice, few awards exceeding a single-digit ratio between punitive and
compensatory damages, to a significant degree, will satisfy due process”. The
article referenced in footnote 1 also details that defendant agreed to pay a fine of
$400 million imposed by federal regulators, proving defendant is more than able
        Case 1:20-cv-11129-UA Document 1-1 Filed 01/04/21 Page 4 of 5




to pay the total damages sought in this lawsuit which are much less. Addressing
the “guideposts” stated in US Supreme Court Case BMW of North America v.
Gore, 517 U.S. 559 (1996) for assessing whether a particular award exceeds the
constitutional limit of due process in the 14th Amendment as “grossly excessive”:
      i) The degree of reprehensibility of the defendant’s misconduct: In this case
was extremely severe as stated throughout this complaint in words in italic bold.
      ii) Actual or potential harm: The compensatory damages lost by plaintiff
      were actual damages lost, not merely potential harm – and not just lost by
      the plaintiff but by many more stockholders as quantified in part (iii)
      below.
       iii) Punitive damages that could be imposed for comparable misconduct:
The uwt prospectus at
https://www.sec.gov/Archives/edgar/data/200245/000095010320005510/dp124
148_424b3-uwtdwta10.htm shows at the first bullet (page ii) that Citigroup issued
$7,641,675,000 in uwt stock outstanding and held by the public (305,667,000
shares at $25/share). As shown in Exhibit A, the closing price of uwt on March 17
(prior to the fraud) was 0.6410/share. So at that share price for the 305,667,000
shares would give an outstanding value for all shares of $195,932,547. An 80%
loss as described above calculates to $156.7 million lost by stockholders to the
fraud. Adding the egregious factors in italic bold below, a nine times ratio of
punitive to compensatory damages plaintiff is asking for is appropriate. This lends
to the reasoning that perhaps punitive damages should be even much higher than
nine times compensatory damages, but plaintiff wishes to stick with the factor of
9 times because a higher multiple could likely lead to reduction on appeal because
of the single digit precedent set as customary for most cases in State Farm Mutual
Automobile Insurance Co. v. Campbell, 538 U.S. 408 (2003).
11)   Plaintiff seeks in total:
$ 84,513.59 - Compensatory Damages
$760,622.31 – Punitive damages
$     400 – NY court filing fee
$845,535.90 - Total, plus reasonable interest at a customary rate from March 19,
2020, and any additional relief deemed appropriate by this Honorable Court
           Case 1:20-cv-11129-UA Document 1-1 Filed 01/04/21 Page 5 of 5



1   Oct 7,2020 New York Times online article by Emily Flitter
2
 March 19, 2019 online article by Ben Lane
3 Nov
     16, 2020 The Wall Street Journal online article by Becky Yerak and Alexander
Gladstone


Respectfully submitted this 30th day of December, 2020
/s/ Ivan Mai
Ivan Mai, plaintiff
